DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1 – 20 have been examined in this application. This communication is the first action on the merits.
The filing date of the above referenced application is August 29, 2019.  The Information Disclosure Statement filed on December 04, 2019 has been considered.
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites “instructions to that prevent” is grammatically incorrect as “to that” are providing duplicative indication of an intention of the instructions.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sjolund et al. (US 2016/0171547 A1) in view of Knox et al. (US 2020/0336551 B1). Hereinafter referred to as Sjolund and Knox respectively.
With respect to claim 1, Sjolund teaches a method comprising:
 	determining, by the processing circuit, a location of a mobile device to be in a building associated with an entity (Sjolund, [0009] teaches determining paths traversed by the portable communication devices within the retail premises by identifying sequences in which zones are visited by the portable communication devices, wherein the identification of sequences is based on the spatial positions and dwell-time of the portable communication devices, and wherein the paths include retail contexts of the zones visited by the portable communication devices;); 
However, Sjolund does not teach
generating, by the processing circuit, a security recommendation for the mobile device based on preferences in a user profile associated with the mobile device with respect to the entity;

Knox does teach
generating, by the processing circuit, a security recommendation for the mobile device based on preferences in a user profile associated with the mobile device with respect to the entity (Knox, [0016] teaches The anonymization server 130 may comprise one or more computers, servers, and/or databases configured to provide anonymization advice and generate semi-anonymous tracking cookies. The anonymization server 130 may be configured to receive requests for anonymization advice from multiple user devices. The anonymization server may be configured to create groups of users based on user attributes. The anonymization server may be configured to generate a semi-anonymous tracking cookie for a user device. The anonymization server may be configured to provide semi-anonymous tracking cookies having the same value to multiple user devices in a group.,[0038-0040]);
 	transmitting, by the processing circuit, the security recommendation to the mobile device, wherein the security recommendation is configured to cause the mobile device to perform an action (Knox, [0016], [0027], [0031] ).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and a method for providing targeted advertising within a retail premise having a plurality of zones  as taught above by Sjolund and implement a method to tracking cookies as taught by Knox to provide a system for Semi-anonymous tracking cookies may be utilized to provide relevant content and advertisements to users, while maintaining user privacy (Knox, [0005]), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention,  one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to provide location-based advertisements with the motivation being to alleviate many users and content publishers concerned with user privacy are hesitant to allow cookies to track an individual's online activity, especially when the tracking is performed by third parties. It is difficult for existing systems to provide targeted content to users while maintaining sufficient user privacy (Knox, [0004]).

With respect to claim 2, Sjolund in view of Knox teaches the invention as stated in claim 1. Sjolund teaches a mobile device configured to allow the mobile device access to a wireless local area network associated with the entity ([0053-0055]). However, Sjolund does not further teach wherein the preferences indicate that the user has opted to not be tracked by the entity, and wherein the security recommendation for the mobile device comprises proxy Wi-Fi credentials.
Knox does teach
wherein the preferences indicate that the user has opted to not be tracked by the entity (Knox, [0039]), and wherein the security recommendation for the mobile device comprises proxy Wi-Fi credentials configured to allow the mobile device access to a wireless local area network associated with the entity (Knox, [0027] teaches The anonymization service may use a variety of available data to group the users together. For example, the anonymization service may group users based on age, gender, location, spending habits, internet patterns, etc. In one embodiment, the browser may transmit demographic information about the user to the anonymization service, such as the age, gender, etc., to allow the anonymization service to group the user with similar users. In one embodiment, the browser may prompt the user to select which information about the user to share with the anonymization service. See also, [0003]).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and a method for providing targeted advertising within a retail premise having a plurality of zones as taught above by Sjolund and implement a method to tracking cookies as taught by Knox to execute the motivation as mentioned in claim 1.
With respect to claim 3, Sjolund in view of Knox teaches the invention as stated in claim 2. Sjolund teaches wherein the proxy Wi-Fi credentials are configured to anonymize the mobile device from being tracked by the entity, and wherein the action comprises causing the mobile device to connect to the wireless local area network with the proxy Wi-Fi credentials (Sjolund, [0053-0054], [0039]).
With respect to claim 4 & 11, Sjolund in view of Knox teaches the invention as stated in claim 1. Sjolund further teaches wherein the security recommendation further comprises instructions to that prevent the mobile device from randomizing a media access control (MAC) address of the mobile device (Sjolund, [0056] teaches The ID may, for example, be Media Access Control (MAC) address pertaining to the portable communication device 106. According to an embodiment, the ID of the portable communication device 106 may be permanent in nature (i.e. remains same for a same portable communication device). Additionally, the ID may include Terminal Identifier (TID), Service Set Identifier (SSID) or other identification pertaining to the portable communication devices.). Knox teaches wherein the action comprises prompting a user of the mobile device to select to implement the instructions (Knox Fig. 3, [0038]-[0040]). It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and a method for providing targeted advertising within a retail premise having a plurality of zones  as taught above by Sjolund and implement a method to tracking cookies as taught by Knox to execute the motivation as mentioned in claim 1.
With respect to claim 5, Sjolund in view of Knox teaches the invention as stated in claim 1. Sjolund further teaches wherein generating the security recommendation comprises:
determining, by the processing circuit, an identity of the entity (Sjolund, [0005] teaches an improved method for providing targeted advertising within a retail premises having a plurality of zones., [0049] teaches The zones 102 in the retail premises 100 are actual physical zones having physical boundaries. Further, each of the zones 102 is associated with a retail context. In an example, the context comprises a product category and a brand of a product. Specifically, the context is associated with products (or services) offered for sale by the shopping zones. For example, the products may include electronic goods, men and women apparels, groceries, toys and the like. Similarly, the services may include salon, game parlor, spa, massage centre and the like. Therefore, the context can be either name of the product or service, or the brand of the product or service. As shown, the zones 102a, 102b, 102c and 102d may be associated with retail contexts, such as "Electronics", "Men's clothing", "Vegetables" and "Shoes", respectively.);
However, Sjolund does not teach
cross-referencing, by the processing circuit, the identity of the entity in the user profile to determine preferences pertaining to the entity;
and 274821-2198-6458Atty. Dkt. No.: 19-0420-US (117277-0716)implementing, by the processing circuit, the preferences pertaining to the entity to create the security recommendation.
Knox does teach
cross-referencing, by the processing circuit, the identity of the entity in the user profile to determine preferences pertaining to the entity (Knox, [0016], [0027], [0039]); 
and 274821-2198-6458Atty. Dkt. No.: 19-0420-US (117277-0716)implementing, by the processing circuit, the preferences pertaining to the entity to create the security recommendation (Knox, [0016], [0027], [0031])).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and a method for providing targeted advertising within a retail premise having a plurality of zones as taught above by Sjolund and implement a method to tracking cookies as taught by Knox to execute the motivation as mentioned in claim 1.

With respect to claim 6 Sjolund in view of Knox teaches the invention as stated in claim 1. Sjolund further teaches further comprising: 
receiving, by the processing circuit from a computing system associated with the entity, tracked location information of the mobile device within the building (Sjolund, [0050], FIG. 2); 
updating, by the processing circuit, the user profile based on the tracked location information (Sjolund, [0054], [0122] teaches present disclosure provides ability to attach a visit history to an anonymous identifier and use that information to improve targeted advertising. Based on the present disclosure, a real time advertisement bidding system may be offered to sell right to display advertisement on a network of digital signage or to simply pay to know what kind of customer behaviors is largely represented in real time. For example, to determine a probable path that may be taken by a maximum number of customers from one zone to another zone in a retail premises. This enables in determining with what brands/products the consumers interact and in what order. Further, measuring the exposure of certain brands/products by analyzing time spent in zones and correlating it with sold merchandise from that zone.); 
and transmitting, by the processing circuit, information regarding prior location history of the mobile device to a computing system associated with the entity (Sjolund, [0094] teaches For example, data includes counters, i.e. visiting frequencies and dwell time, of retail contexts of the paths. Therefore, based on the counters of the paths, a tentative or a probable path that may be taken by a maximum number of currently active customers of that zone may be determined. For example, if a zone A has 100 currently active customers, and among that 100 customers, the database 404 of the system 400 has previously stored paths (particularly, data i.e. counters of retail contexts) for 80 currently active customers. Further, among 80 currently active customers, 50 customers have counter (visiting frequencies and/or dwell time) indicating that these 50 customers may visit zone B after zone A.,).
With respect to claim 7 & 12, Sjolund in view of Knox teaches the invention as stated in claim 1. Sjolund further teaches further comprising: 
receiving, by the processing circuit from a computing system associated with the entity, tracked location information of the mobile device (Sjolund, [0032]); 
determining, by the processing circuit, targeted data for the mobile device based on the tracked location information and the entity (Sjolund, [0072]);
and transmitting, by the processing circuit, the targeted data to the mobile device, wherein the targeted data is configured to be displayed on the mobile device (Sjolund, [0119]).

With respect to claim 8, Sjolund in view of Knox teaches the invention as stated in claim 1. Sjolund further teaches further comprising:
 receiving, by the processing circuit from a computing system associated with the entity, an indication that the user associated with the mobile device has made a purchase (Sjolund, [0072] teaches This potentially enables the data processing arrangement to collect information about a number of times a given customer has paid at the cash register, namely a visiting frequency at the cash register. This is particularly advantageous when distinguishing between a good customer and a bad customer. The term "good customer" generally refers to a customer who has a high potential of making a purchase at the retail premises 100, while the term "bad customer" generally refers to a customer who has a low potential of making a purchase at the retail premises 100. As an example, for a customer `X` who has visited the retail premises 100 more than 500 times, but has visited the cash register only 5 times, it can be concluded that the customer `X` is a bad customer.);
and updating, by the processing circuit, the user profile to include information indicating that the purchase was made (Sjolund, [0072]).
With respect to claim 9, Sjolund in view of Knox teaches the invention as stated in claim 1. Sjolund further teaches further comprising: 
receiving, by the processing circuit, an indication that the user associated with the mobile device has left the building (Sjolund, FIG.3 (302), [0080] teaches is the retail premise 200 that is suitable for practicing yet another embodiment of the present disclosure. As shown, the retail premise 200 includes the zones 202. Further, shown are the path 204 and a path 302 followed by communication devices. Specifically, the paths 204, 302 may be probable paths to be followed by currently active portable communication devices (not shown) in different dwell-time (for example, the path may be the path 204 associated with morning and the path 302 may be associated with noon)., Note: Examiner reasonably interprets that element 302 displays a tracking of a user entering and leaving the retail premises 200);
 and 28 4821-2198-6458Atty. Dkt. No.: 19-0420-US (117277-0716) updating, by the processing circuit, the user profile to include information indicating that a travel path and time of the mobile device in the building (Sjolund, FIG.3 (302), [0080]).
With respect to claim 10, A method comprising: 
communicating, by a processing circuit of a mobile device via a wireless chip, with a wireless network component associated with an entity (Sjolund, [0050]-[0052]);
accessing, by the mobile device, the wireless local area network of the entity via the wireless network component using credentials (Sjolund, [0053]).
However, Sjolund does not teach,
transmitting, by the mobile device to a third party server, information regarding the entity; receiving, by the mobile device from the third party server, wireless local area networking credentials;
Knox does teach
transmitting, by the mobile device to a third party server, information regarding the entity (Knox, [0015] and [0016] teaches The advertiser server 120 may be operated by an advertiser that sells goods or services. The advertiser may advertise on third-party websites or applications, such as those provided by the content publisher 110.); 
receiving, by the mobile device from the third party server, wireless local area networking proxy credentials (Knox, [0003], [0016], [0027], [0031]) and using proxy credentials (Knox, [0003]). 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and a method for providing targeted advertising within a retail premise having a plurality of zones as taught above by Sjolund and implement a method to tracking cookies as taught by Knox to execute the motivation as mentioned in claim 1.
With respect to Claim 13, Sjolund in view of Knox teaches the invention as stated in claim 1. However, Sjolund further teaches further comprising, in response to receiving the proxy credentials, automatically using the proxy credentials to request access to the wireless local area network 
Knox does teach
in response to receiving the proxy credentials, automatically using the proxy credentials to request access to the wireless local area network (Knox, [0015], [0003]).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and a method for providing targeted advertising within a retail premise having a plurality of zones as taught above by Sjolund and implement a method to tracking cookies as taught by Knox to execute the motivation as mentioned in claim 1.
With respect to Claim 14, Sjolund in view of Knox teaches the invention as stated in claim 10. However, Sjolund does not teach wherein the targeted data is received from the third party server via a mobile application installed on the mobile device and associated with the third party
Knox does teach
wherein the targeted data is received from the third party server via a mobile application installed on the mobile device and associated with the third party (Knox, [0014-0015]). 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and a method for providing targeted advertising within a retail premise having a plurality of zones as taught above by Sjolund and implement a method to tracking cookies as taught by Knox to execute the motivation as mentioned in claim 1.
With respect to Claim 15, Sjolund in view of Knox teaches the invention as stated in claim 10. Sjolund further teaches wherein the targeted data is received from a computing system of the entity via a mobile application installed on the mobile device and associated with the third party (Knox, [0014-0015], [0017]).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and a method for providing targeted advertising within a retail premise having a plurality of zones as taught above by Sjolund and implement a method to tracking cookies as taught by Knox to execute the motivation as mentioned in claim 1.
With respect to Claim 16, Sjolund teaches A method comprising: 
allowing, by a processing circuit of a computing system of an entity, a mobile device to access a wireless local area network of the entity based on credentials used by the mobile device (Sjolund, [0053-0054]); 
tracking, by the processing circuit, a location of the mobile device while the mobile device is within communication range of one or more wireless network components associated with the computing system (Sjolund, [0009] [0053-0054], ); 
transmitting, by the processing circuit, data indicating the location of the mobile device and associated credentials to a third party server system ([0009], [0061] teaches The paths of the portable communication devices accordingly are based on the movement of the consumers with respect to the various zones of the retail premises. In other words, the paths are associated with the zones visited by the consumers for buying or seeing the products available in such zones. Further, the time spent by the consumers during their visits to such zones also forms a part of such paths. As mentioned above, the each of the plurality of zones is associated with a retail context, therefore the paths becomes a function of retail contexts of the zones visited by the consumers in sequence. ); 
receiving, by the processing circuit, information regarding a user associated with the mobile device (Sjolund, [0053-0054], );
transmitting, by the processing circuit, targeted data to the mobile device, wherein the targeted data is configured to be displayed via a graphical user interface on the mobile device (Sjolund, [0119]).
However, Sjolund does not teach
Proxy credentials;
Knox does teach 
Proxy credentials (Knox, [0003], [0016]);
transmitting, by the processing circuit, targeted data to the mobile device, wherein the targeted data is configured to be displayed via a graphical user interface on the mobile device (Knox, [0005]);
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and a method for providing targeted advertising within a retail premise having a plurality of zones as taught above by Sjolund and implement a method to tracking cookies as taught by Knox to execute the motivation as mentioned in claim 1.

With respect to Claim 17, Sjolund in view of Knox teaches the invention as stated in claim 16. Sjolund further teaches further comprising determining, by the processing circuit, the targeted data based on the information regarding the user and the data indicating the location of the mobile device (Sjolund, [0053-0054]).
With respect to Claim 18, Sjolund in view of Knox teaches the invention as stated in claim 16. However, Sjolund does not teach wherein the proxy credentials anonymize the user of the mobile device. Knox teaches wherein the proxy credentials anonymize the user of the mobile device (Knox, [0003], [0033]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sjolund in view of Knox in further view Hallett et al. (US 2017/0149741 A1) Hereinafter referred to as Sjolund, Knox, and Hallett respectively. 

With respect to Claim 19, Sjolund in view of Knox teaches the invention as stated in claim 16. However, Sjolund in view of Knox does not teach wherein the tracking is executed via one or more wireless network components and cameras of the computing system of the entity.
Hallett does teach wherein the tracking is executed via one or more wireless network components and cameras of the computing system of the entity (Hallett, [0198] teaches Another example of Visitor Personal Information 1401, 1402 or 1403 is information that is physically personal to the visitor. For example, FIG. 15 shows PRD 1404 where antenna 201 and wireless transceiver 202 of PRD 104 of FIG. 2, are respectively replaced by (more general) Visitor Detector 1501 and Visitor Detector Interface 1502 of PRD 1404 (that may be, respectively, a camera and image processing technology). Visitor Detector 1501 and Visitor Detector Interface 1502 of PRD 1404 can be for active or passive recognition of visitors.). 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and a method for providing provide relevant content and advertisements to users, while maintaining user privacy  as taught above by Sjolund in view of Knox and implement a method of proximity recognition systems (PRS's), wherein a visitor's presence and location within a venue are monitored and received by one or more sensor devices located at known locations as taught by Hallett to provide a system for self-generated salt is combined with the MAC address of (device carried by) the visitor (or the visual equivalent thereof of the visitor detected by visual means, such as a camera) and hashed (and/or salted and/or anonymized with any conventional anonymity process) to form Visitor Identifier, and then is combined with a payload (i.e. a reading such as RSS or equivalent "distance" information) and an identifier of the PRD (e.g. PRD serial number), and sent to Central Controller 109. (Hallett, [0206]), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to provide location-based advertisements with the motivation being to create a technique of the hashing of salted passwords to anonymize and segment the MAC addresses seen by instances of Proximity Recognition Systems (PRSs)(Hallett, [0016]).
With respect to Claim 20, Sjolund in view of Knox in further view of Hallett teaches the invention as stated in claim 19. Sjolund further teaches wherein the processing circuit is configured to determine the location of the mobile device based on a known location of the one or more wireless network components and a determination that the mobile device is in communication with one of more of the wireless network components (Sjolund, [0032], [0010]).
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/10/2021, with respect to the rejection(s) of claim(s) 1-20 under USC 102 as anticipated by Ramalingam, US 2015/0050922, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sjolund in view of Knox above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID ESTEBAN BERROA whose telephone number is (571)270-3487.  The examiner can normally be reached on MON-FRI 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID ESTEBAN BERROA/Examiner, Art Unit 3697                                                                                                                                                                                                                                                                                                                                                                                                               /CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697